Case: 3:19-mj-00467-MJN Doc #: 1 Filed: 08/08/19 Page: 1 of 6 PAGEID #: 1

06 (Rev, 04/10} Application for a Starch Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ghro HO RID OO ou nae
in the Matter of the Search of ) :

(Briefly describe the property te be searched )

or identify the person by name and adalress) ) Case No. zy
Priority Mail Express Package Tracking Number EE293147474US, postmarked )
August 6, 201% weighing | pound f1 ounces addressed JonAthAN ReYnA PO ;
Box 3374 AnAhein CA 92803 with a return address of Kevin CANAN 13316 )
)

eLijAh-yoRK Rd ROssbuRge OH 453624.

a

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Priority Mail Package Tracking Number EE293147474US

located in the Southern _ District of Ohio , there is now concealed (identify the

person or describe the property to be seized):
Controlled Substances, rnateriais and documents reflecting the distribution of controlled substances through
the U.S. Mails, including money and/or monetary instrumenis paid for controlled substances

The basis for the search under Fed. R. Crim. P. 41{c} ts (check one or more}:

Ad evidence of a crime;

anak

[Xi contraband, fruits of crime, or other items illegally possessed;

  

["} property designed for use, intended for use, or used in committing a crime;

[-} a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of: Title 2

Cade ne Offense Description
B41 (a) (1), 843 (b} & 8 Possession with intent to distribute a controlled substance
Use of communication facility to comrnit felony
Conspiracy to distribute a controlled substance

The application is based on these facts:
See attached affidavit of U.S. Postal Inspector Rossiter

EX} Continued on the attached sheet

[i eee notice days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

     
  

Applicant's signaiure

ail \

ae Cr ea 5. Postal Inspector

oro: and title

Sworn to before me and signed in my presence. Vo Lee
/ eo \ 2g \\
\ A

 

os 499

City and state: Dayton, Ohio

Judge sig thre

; Re }
SS Hgnstabte Michael) . Newman
“United Statée Magistrate Judge
Printed name and title

 
Case: 3:19-mj-00467-MJN Doc #: 1 Filed: 08/08/19 Page: 2 of 6 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
DAYTON, OHIO

STATE OF OHIO

<e

er

cA

COUNTY OF MONTGOMERY

—

AFRIDAVIT IN SUPPORT OF SEARCH WARRANT

i, JOSEPH ROSSITER, HAVING BEEN DULY SWORN, DEPOSE AND STATE: [| am a United States

 

Postal inspector and have been since May 2016. | arn presently assigned to the Cincinnati Fieid Office of
the United States Postal Inspection Service, Pittsburgh Division, with investigative responsibility for
southeast indiana and southern Ohio. Part of my responsibility involves investigating the use of the United
States Mail in the transporation of narcotics, other dangerous controlled substances, and financial

proceeds from, or instrumentalities used in, the sale of such narcotics and controlled substances

(hereinafter, “Drugs anc/or Proceeds’).

Based on my training and experience as a United States Postai Inspector, i have become awere that drug
traffickers frequently use United States Pricrity Mail Express (overnight) or Priority Mail (2-3-tlay} to
transport Drugs and/or Proceeds. Additionally, as a result of prior investigations and successful
controlied-substarice prosecutions involving the use of the United States Maii, | have fearned of certain
characteristics and/or circumstances indicating that a package ray cordtain Drugs and/or Proceeds.
These circumstances and/or characteristics include, but are not necessarily limited to, the following: the
mailer uses different post offices on the sare day to send packages, the return address is false or non-
existent, the addressee is not known to receive mail ai the listed delivery address, the package is heavily
taped, the package is mailed frorn a known drug source location, the labeling information contains
misspellings, the label cantains an illegible waiver signature, unusual odors are emanating fram the

package, and the listed address is located in an area of known or suspected drug activity.
Case: 3:19-mj-00467-MJN Doc #: 1 Filed: 08/08/19 Page: 3 of 6 PAGEID #: 3

On August 6, 2019, Postal inspectors intercepted a package (hereinafter, the “Package”) at the Dayton
Processing and Distribution (P&OC) Center in Dayton, OH. The Package is a Priority Mail Express
Envelope, bearing tracking number EE2S3147474US, weighing 3 cunces, postmerked August 6, 2019,

with the following address information:

Sender: Kevin CANAN
13318 eLijAh-yoRK Rd
ROssbuRge OH 45362
Addressee: JonAtnAN Reyna
PO Box 3374
AnAneirmn CA 92803

Through training and experience, | am aware that Southern California is a kriown drug source location.

i did a check in CLEAR of the addressee’s information on the Package of JonAthAN ReYnA
PO Box 3374 AnAheim CA 92803. CLEAR is a law enforcement daiabase thei is used as a tool for
investigators to identify person/business and accress information. According to CLEAR, there is no

“Jonathan Reyna’ associated with PO Box 3374, Anaheirn, CA 92803.

i also did @ check in CLEAR of ihe senders information on the Package of Kevin CANAN 12318 eLijAn-
yoRK Rd ROssbuRge OH 45262. According to CLEAR, there is a “Kevin Canan” associated with 13316

Elijah York Rd, Rossburg, OH 45362.

Later on August 7, 20179, at my request, Montgomery County Sherriffs Office Detective Anthony Hutson
conducted a narcotics-detection canine check of the Package. | was present for the check. The Package
was placed in a controlled area anc presented to narcotics-detection canine, “Gunner.” As set forth in the

attached affidavit of Detective Hutson, “Gunner” alerted positively to the presence or odor of a narcotic or

other controlled substance.
Case: 3:19-mj-00467-MJN Doc #: 1 Filed: 08/08/19 Page: 4 of 6 PAGEID #: 4

Based on my training and experience as a United States Postal Inspector, the Package’s address
inforrnation, including (i) absence of a known association between the acidressee and the recipient
address, and (ii) the positive alert of the narcotics-detection canine are indicative of Drugs and/or
Proceeds in the Package.

Therefore, a seerch warrant to open the Package is requested.

Further, your affiant sayeth naught.

bhevs L. Rossiter
ostal Inspector

Subscribed andeworn to-and befare me this + clay of m nag , 2049,
ON —=—. C Pt

   
 
 

 

 

Honorable Michael J. Newman) : 1
United States Magistrate Judge -
Case: 3:19-mj-00467-MJN Doc #: 1 Filed: 08/08/19 Page: 5 of 6 PAGEID #: 5

| UNITED STATES POSTAL INSPECTION SERVICE

  
 

 

F PITTSBURGH DIVISION

OFFICER AFFIDAVIT

|, Officer ANTHONY HUTSON, arn and have been ernployed by the MONTGOMERY
COUNTY SHERIFF'S OFFICE since 1988. Among other duties, | am currently the
assigned handler of narcotics detection canine “GUNNER* which is trained and certified in
the detection of the presence or odor of narcotics described as follows:

Marijuana, Cocaine, Methamphetamine, and Heroin

On S/ZM9 , at the request of Postal Inspector ROSSITER, | responded to the

DAYTON P&DC, where “GUNNER* did alert to and indicate upon: [describe item}

EEZ93 147474 VS
Kun ¢ AVN) Joabdintrr Re ptt
133% elyahvoRk bd (0 Boxe 3374
R054, Roe OH 45362 Rin Ahem (A $203

Which, based upon ray training and experience and that of “GUNNER, indicates there is

 

contained within or upon the above described item, the presence or odor of a narcotic or

other controlled substance.

 

(0, P79

(Signature, Badag, and Date)

Ie lt 8 2h9

er ityfess/ Date)

Cincinnati Field Office

895 Central Avenue STE 400
Cincinnati, OH 45202-5748
Telephone: 877-876-2455
FAX: 513-684-8009
Case: 3:19-mj-00467-MJN Doc #: 1 Filed: 08/08/19 Page: 6 of 6 PAGEID #: 6

@! UNITED STATES POSTAL INSPECTION SERVICE
|

 

   

. PITTSBURGH DIVISION

OFFICER AFFIDAVIT

|, Officer ANTHONY HUTSON, arn and have been employed by the MONTGOMERY
COUNTY SHERIFP’S OFFICE since 4998. Among other duties, | am currently the
assigned handier of narcotics detection canine “GUNNER* which is trained and certified in
the detection of the presence or odor of narcotics described as follows:

Marijuana, Cocaine, Methamphetamine, and Heroin

On §/ 7 / " , at the request of Postal inspector ROSSITER, | responded to the

GD 086 16.034 3BIAMAIYGEE
Linda Si llmerr Vickie Wembeck
[3206 Seria Hwy (30? ss ace.
Sunde Chaciter ,Cr GSO DAYTON, Ohio 4FYo%
Which, based upon my training and experience and that of "GUNNER" indicates there is
contained within or upon the above described item, the presence or odor of a narcotic or

other controlled substance.

 
   

    

Sy

SoA et OO lc ep
(Sigtature, Bade ¥ and Date)

hie 15

(pireés/Date)

Cincinnat Field Office

895 Central Avenue STE 400
Cincinnati, OH 45202-5748
Telepnone: 877-676-2455
FAX: 513-684-8009
